The appellant, the assignee of foreign policyholders of the First Russian Insurance Company, filed proofs of claim under the policies with the Superintendent of Insurance.
A referee appointed by the Supreme Court to report as to the validity of these and other claims, refused to permit the appellant to give evidence in support of his demand upon the ground that the claim, even if otherwise valid, did not arise out of domestic business.
In an opinion filed herewith in which a plan has been adopted for the distribution of the surplus, we have stated that proofs of claims, though growing out of foreign business, should be considered by the liquidator where the corporations are not insolvent.
The order of the Appellate Division and that of the Special Term should be reversed, with costs in the *Page 442 
Appellate Division and in this court, and the application remitted to the Special Term for further proceedings not inconsistent with this opinion.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Ordered accordingly.